John Jndicott plaint. conta William Kent & Richard Knight At-tournys to Samuel Hawford Defend* in an acción of debt of twenty pounds or there about in money, due to the said Jndicott from the Estate of sd Hawford, they having promised to pay sd Jndicott what shall appeare to bee due from sd Estate unto him according to At-tachm* This case was Submitted by consent of partys to the Bench without a Jury who upon a full hearing of the case and consideration of the Evidence presented, gave Judgem* for the plaint, twenty pounds Fourteen Shillings six pence money and costs of Court three pounds four Shillings.